Citation Nr: 0736621	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  05-03 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a left ankle disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
a right ankle disability.

3.  Entitlement to a temporary total rating, under the 
provisions of 38 C.F.R. § 4.29, based on hospitalization for 
treatment of the right and left ankles.

4.  Entitlement to a temporary total evaluation under 38 
C.F.R. § 4.30 based upon a period of convalescence following 
right and left ankle treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1992 to May 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Essentially, all of the claims on appeal in this case require 
additional evidentiary development, warranting the issuance 
of this Remand. 

Regarding the increased rating claims for bilateral ankle 
disorders, the Board observes that a VA examination was most 
recently furnished in November 2003 and that the most recent 
medical records on file are also dated through early November 
2003.  However, subsequently it appears that the veteran was 
scheduled for surgery of the left ankle conducted at a 
private facility and possibly the right ankle surgery 
performed by VA.  Records pertaining to either surgery (if 
conducted) and the condition of the ankles thereafter are not 
currently part of the file and would prove helpful in 
assessing the currently manifested symptomatology and 
severity related to the service connected ankle disorders.  
Therefore, in addition to requesting the aforementioned more 
recent medical evidence, a VA examination will be ordered to 
evaluate the current degree of impairment of the service-
connected ankle disabilities.  38 C.F.R. § 3.159 (2007)
With respect to the veteran's claims of entitlement to a 
temporary total disability rating claimed under 38 C.F.R. §§ 
4.29 and 4.30 based on a period of hospitalization or due to 
convalescence (respectively), for treatment of his service 
connected ankle disorders, both additional information from 
the veteran, and medical evidence, must be provided for the 
record.  When the veteran initially filed these claims in 
August 2003, it appears that the basis of the claims was 
related to treatment of the ankles which occurred on July 18, 
2003.  In a September 2003 duty to assist letter from VA, the 
veteran was asked to provide medical information and records 
supporting these claims and to complete a VA Form 21-4142 in 
order to obtain private medical records which would support 
the claims.  

In September 2003, private medical records dated in 2003 were 
submitted for the file (apparently by the veteran and/or his 
representative), which included records dated July 18, 2003, 
which indicate that the veteran was treated at the emergency 
room of Brown Memorial Hospital in Conneaut, Ohio, on July 
18, 2003, for low back strain and right foot sprain.  A 
doctor recommended that the veteran not work for 2 months or 
until rechecked by a physician.  However, no actual emergency 
room report or treatment records associated with that visit 
are of record.  

Furthermore, private medical records of Dr. S. indicate that 
the veteran was to undergo arthroscopic surgery of the left 
ankle on November 17, 2003, and VA records indicated that the 
veteran was to undergo right ankle surgery sometime after 
early November 2003.  In March 2004, VA sent the veteran a 
duty to assist letter, asking him if the surgery had been 
completed and for specific details pertaining to that 
surgery.  VA also again requested that the veteran complete a 
VA Form 21-4142 in order to obtain pertinent records and/or 
send medical records pertaining to the surgery, himself.  The 
veteran did not reply to the March 2004 correspondence and at 
this point, and VA has not obtained a signed release form 
from the veteran, requested in both September 2003 and March 
2004, which would permit VA to request and obtain pertinent 
private medical records. 

Regarding the claims of entitlement to a temporary total 
disability rating claimed under 38 C.F.R. §§ 4.29 and 4.30, 
for treatment of his service connected ankle disorders, the 
Board is willing to give the veteran a final chance to 
provide information and necessary to support the claims on 
appeal, with recognition that VA has already provided 
substantial assistance to the veteran in this case with 
respect to the development of these issues.  Specifically, 
the veteran needs to: (1) provide VA with specific 
information regarding the dates(s), location(s) and specific 
condition(s) treated which provide the basis for and support 
the claims brought under 38 C.F.R. §§ 4.29 and 4.30; (2) 
complete and return to VA Form(s) 21-4142, necessary to 
obtain specifically identified private medical records 
pertinent to the claims; and (3) submit for the file any 
medical records he has in his possession which are pertinent 
to these claims.  

The appellant is advised that while the VA is obligated to 
assist a claimant in the development of a claim, there is no 
duty on the VA to prove the claim.  As has been held by the 
Court of Appeals for Veterans Claims, "[t]he duty to assist 
in the development and adjudication of a claim is not a one- 
way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a [claimant] wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Further, under the VCAA, a claimant for VA benefits has the 
responsibility to present and support the claim.  38 U.S.C. § 
5107(a).  The veteran now has another chance to provide 
information that could aid in substantiating his claims and 
the Board encourages him to take full advantage of this 
opportunity.

Finally, according to the Veterans Claims Assistance Act 
(VCAA), VA must notify claimants seeking VA benefits what 
information or evidence is needed in order to substantiate a 
claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. § 3.159 (2007); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In letters dated in September 
2003 and March 2004, the veteran was advised of VA's duties 
to notify and assist with regard to his claims on appeal.  
However, he has not been provided with VCAA notice regarding 
the type of evidence necessary to establish a rating or 
effective date for the claims now on appeal.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2007).  Accordingly, the Board 
concludes that this case must be remanded for compliance with 
the required notice and duty to assist provisions because it 
would be potentially prejudicial to the veteran if the Board 
were to proceed with a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim(s).  38 C.F.R. §§ 3.158 and 3.655 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish disability 
ratings and an effective date for his 
claims now on appeal, as outlined by the 
Court in Dingess, supra.

2.  Contact the veteran and his 
representative, by in essence, re-issuing 
the duty to assist letter which was sent 
to them by VA in March 2004.  Therein, 
request essentially the same information 
as was requested in March 2004 with the 
addition of the following information, 
(1) request that the veteran and/or his 
representative clearly identify the basis 
for the claims brought under the 
provisions of 38 C.F.R. §§ 4.29 and 4.30, 
by identifying the dates, treatment 
sources and specific nature of treatment, 
which supports the claims for entitlement 
for a temporary total rating; (2) request 
that the veteran complete VA 41-42 Forms 
not only for Seeds Orthopedics in 
Ashtabula, Ohio (as originally requested 
in the March 2004 letter), but also for 
Brown Memorial Hospital in Conneaut, 
Ohio; and Orthopedic Associates of Lake 
County in Concord, Ohio; as well as for 
any other private treatment source 
identified by the veteran as having 
provided medical care for his ankles 
since 2002; (3) request that the veteran 
submit for the file any medical records 
he has in his possession which are 
pertinent to any of the claims on appeal.  

3.  Obtain any VA treatment records from 
the Cleveland VAMC and any other VA 
treating facility, pertaining to 
treatment for the veteran's ankles dated 
from November 2003 to the present time, 
to include outpatient records, any 
hospitalization/surgical reports, 
examination reports and radiological 
studies.  These records should be 
associated with the claims file.  

4.  The veteran should be provided a VA 
orthopedic examination to evaluate the 
current nature and severity of his 
service-connected left and right ankle 
disabilities.  The claims files must be 
made available to and reviewed by the 
examiner prior to the examination and a 
notation to the effect that this record 
review took place should be included in 
the examination report.  All indicated 
studies should be performed.  All 
findings should be reported in detail.  
It would be helpful if X-ray studies 
could be conducted, in order to determine 
the presence of arthritis or other 
manifestations.  The examiner should 
specifically state whether there is 
objective evidence of left and/or right 
ankle instability and if so, the degree 
of such instability should be discussed.  
The examiner should also be requested to 
specify the range of left and right ankle 
motion, in terms of degrees, and to 
identify any objective evidence of pain, 
painful motion, or functional loss due to 
pain.  The extent of any weakened 
movement, excess fatigability or 
incoordination associated with the left 
and right ankle disabilities should be 
specifically assessed.  The examiner 
should also express an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups 
(if the veteran describes flare-ups), and 
if feasible, express this in terms of 
additional limitation of motion during 
flare-ups.  If not feasible, the examiner 
should so state.  The rationale for all 
opinions expressed should be provided.

5.  Readjudicate the claims on appeal 
following the development requested 
herein.  The adjudication should include 
consideration of all evidence obtained 
pursuant to this remand as well as all 
evidence, statements and arguments 
presented by the veteran and/or his 
representative since the issuance of the 
December 2004 Statement of the Case.  If 
any benefits requested on appeal are not 
granted to the veteran's satisfaction, 
issue a supplemental statement of the 
case to the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for final 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



